DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nearly matched” in claims 3, 5 and 7 is a relative term which renders the claim indefinite. The term “nearly matched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which F value of the F value is being compared to, rendering the claim language to be indefinite.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The image forming lens (element 117) lacks of a reflection surface.  The omitted element is the prism-equipped image forming lens (element 118), which is the element that has a reflection surface.  
Claim 14 recites the limitation "the tilt angle" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, in line 10, the term “nearly matched” is a relative term which renders the claim indefinite. The term “nearly matched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 4, 6 and 9-13 fall with parent claim (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al.
Takagi et al. (US Pub. No. 2012/0086623 A1) discloses:
Regarding claim 1, a virtual image projection device (i.e. element 100A in Figure 2A functions as a virtual image display apparatus; page 4, paragraph 0066, lines 19-20) that shows video to a human eye (Figure 2A, element EY), comprising: a virtual light source surface (Figure 2A, element 31b) configured to emit a light beam (i.e. image light; Figure 2A, element GL) in a predetermined angular distribution (page 4, paragraph 0069, lines 4-6); an image forming lens (Figure 2A, element 12) configured to condense a light beam (Figure 2A, element GL) from the virtual light source surface (Figure 2A, element 31b); and a display (Figure 2A, element 32) configured to create video (page 4, paragraph 0069, lines 6-10), wherein when the virtual light source surface (Figure 2A, element 31b) is disposed at a nearly focal position on a front side of the image forming lens (Figure 2A, element 12), the display (Figure 2A, element 32) is disposed at a nearly focal position on a rear side of the image forming lens (Figure 2A, element 12).
Regarding claim 2, a size of the virtual light source surface (Figure 2A, element 31b) is smaller than a diameter (clearly illustrated in Figure 2A) of the image forming lens (Figure 2A, element 12).
Regarding claim 14, a projection unit (Figure 2A, element 10) configured to project an image created at the display (Figure 2A, element 32) as a video light beam (Figure 2A, element GL); a video-light-beam coupling unit (Figure 2A, element 21) that is a prism (page 5, paragraph 0074, lines 1-2) configured to couple a video light beam (Figure 2A, element GL) projected from the projection unit (Figure 2A, element 10); and a light guide unit (Figure 2A, element 23) configured to guide a video light beam (Figure 2A, element GL) emitted from the video-light-beam coupling unit (Figure 2A, element 21) to an eye of a user (Figure 2A, element EY), wherein a normal of an incident surface of the light guide unit (Figure 2A, element 23) and an optical axis (Figure 2A, element AX1) of the projection unit (Figure 2A, element 10) are inclined (clearly illustrated in Figure 2A), and a vertical angle of the video-light-beam coupling unit (Figure 2A, element 21) is nearly matched with a tilt angle (Figure 2A, element [Symbol font/0x65]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (WO 2017/169345 A1) discloses a lightweight eyeglasses having image projection function with which a wearer can view an image of a wide visual field. The eyeglasses comprises an eyeglasses body having a lens part; an imaging part provided on the eyeglasses body and capturing a subject to output a video signal; a control substrate part having an image processing unit for creating a display video signal using the video signal output from the imaging part; and a display unit for displaying an image using the display video signal. The lens part includes a light transmissive member and a wavelength-selective reflection member provided on the wearer side of the light transmissive member and transmitting the reflection light from the subject while reflecting the light forming the image displayed on the display unit. The display unit is arranged at a position where the incidence angle of the light forming the image toward the wavelength-selective reflection member is smaller than the Brewster's angle, and the light forming the image is projected onto the wavelength-selective reflection member.
Komatsu et al. (US Pub. No. 2015/0160460 A1) teaches an optical system having an extremely simple configuration configured by first and second prisms which are prisms in a flat shape and a reflecting surface provided in these prisms, in the first prism which is disposed on a side close to the eyes, that is, on a side apart from a video display element (video element) at a certain distance, a correction lens surface for correcting a chromatic aberration of video light is provided. Accordingly, a virtual image display apparatus is small and light, and has a high performance with a reduced chromatic aberration of magnification.
Komatsu et al. (US Pub. No. 2015/0153575 A1) shows with respect to an emitting side optical axis, which is an optical axis on a first surface, a sight line reference axis which is assumed as a sight line axis of the eyes of an observer extends in a slightly inclined direction.  In addition, a long image in a vertical direction which is perpendicular to an alignment of the eyes rather than in the horizontal direction which corresponds to the alignment of the eyes, is displayed.
Yonekubo et al. (US Patent No. 10,495,888 B2) discloses an image display device capable of easily adjusting a diopter scale with respect to a virtual image. The image display device includes an image generating unit that emits image light including image information, a first optical system that forms an intermediate image by condensing the image light, a second optical system that guides a virtual image to eyes of a viewer by deflecting the light from the intermediate image, and guides the light to the eyes of the viewer by transmitting external light, and an intermediate image position changing device that adjusts a position of the virtual image in depth direction by changing a position of the intermediate image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/01/2022